 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       NANCY T. LEVINE,                                 No. 2:17-cv-0540 DB
12                        Plaintiff,
13             v.                                         ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15

16                        Defendant.
17

18            Plaintiff brought this action seeking judicial review of a final administrative decision

19   denying an application for Disability Insurance Benefits under Title II of the Social Security Act.

20   By order filed September 6, 2018, plaintiff’s motion for summary judgment was granted, the

21   decision of the Commissioner was reversed, and the case was remanded for further proceedings.1

22   (ECF No. 26.)

23            On August 9, 2019, counsel for plaintiff filed a motion for an award of attorney’s fees

24   pursuant to 42 U.S.C. § 406(b). (ECF No. 32.) Specifically, plaintiff and plaintiff’s counsel

25   entered into a contingent-fee agreement. (ECF No. 32-4.) Pursuant to that agreement plaintiff’s

26   counsel now seeks attorney’s fees in the amount of $26,849.25, which represents 25% of the

27
     1
28     Both parties have previously consented to Magistrate Judge jurisdiction over this action
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 7 & 8.)
                                                     1
 1   retroactive disability benefits received by plaintiff on remand, for approximately 28.9 hours of

 2   combined attorney and law clerk time expended on this matter. (ECF No. 32 at 1; ECF No. 32-1

 3   at 2-3.) Defendant filed “an analysis of the fee request” but “takes no position on the

 4   reasonableness of the request.” (ECF No. 26 at 5.)

 5          Attorneys are entitled to fees for cases in which they have successfully represented social

 6   security claimants.

 7                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
 8                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
 9                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment, and the Commissioner of Social Security
10                  may . . . certify the amount of such fee for payment to such attorney
                    out of, and not in addition to, the amount of such past-due benefits.
11

12   42 U.S.C. § 406(b)(1)(A). “In contrast to fees awarded under fee-shifting provisions such as 42

13   U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits awarded; the losing

14   party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)

15   (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). Although an attorney fee

16   award pursuant to 42 U.S.C. § 406(b) is not paid by the government, the Commissioner has

17   standing to challenge the award. Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d 324,

18   328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of fee

19   awards under § 406(b) is to provide adequate incentive to attorneys for representing claimants

20   while ensuring that the usually meager disability benefits received are not greatly depleted.
21   Cotter v. Bowen, 879 F.2d 359, 365 (8th Cir. 1989).

22          The 25% statutory maximum fee is not an automatic entitlement, and the court must

23   ensure that the fee actually requested is reasonable. Gisbrecht, 535 U.S. at 808-09 (“[Section]

24   406(b) does not displace contingent-fee agreements within the statutory ceiling; instead, § 406(b)

25   instructs courts to review for reasonableness fees yielded by those agreements.”). “Within the 25

26   percent boundary . . . the attorney for the successful claimant must show that the fee sought is
27   reasonable for the services rendered.” Id. at 807. “[A] district court charged with determining a

28   reasonable fee award under § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee
                                                       2
 1   arrangements,’ ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’”

 2   Crawford, 586 F.3d at 1149 (quoting Gisbrecht, 535 U.S. at 793 & 808).

 3          The Supreme Court has identified five factors that may be considered in determining

 4   whether a fee award under a contingent-fee arrangement is unreasonable and therefore subject to

 5   reduction by the court: (1) the character of the representation; (2) the results achieved by the

 6   representative; (3) whether the attorney engaged in dilatory conduct in order to increase the

 7   accrued amount of past-due benefits; (4) whether the benefits are large in comparison to the

 8   amount of time counsel spent on the case; and (5) the attorney’s record of hours worked and

 9   counsel’s regular hourly billing charge for noncontingent cases. Crawford, 586 F.3d at 1151-52

10   (citing Gisbrecht, 535 U.S. at 808). Below, the court will consider these factors in assessing

11   whether the fee requested by counsel in this case pursuant to 42 U.S.C. § 406(b) is reasonable.

12          Here, there is no indication that a reduction of fees is warranted due to any substandard

13   performance by counsel. Rather, plaintiff’s counsel is an experienced attorney who secured a

14   successful result for plaintiff. There is also no evidence that plaintiff’s counsel engaged in any

15   dilatory conduct resulting in excessive delay. The court finds that the $26,849.25 fee, which

16   represents 25% of the past-due benefits paid to plaintiff, is not excessive in relation to the benefits

17   awarded. In making this determination, the court recognizes the contingent fee nature of this case

18   and counsel’s assumption of the risk of going uncompensated in agreeing to represent plaintiff on

19   such terms. See Hearn v. Barnhart, 262 F. Supp.2d 1033, 1037 (N.D. Cal. 2003). Finally,

20   counsel has submitted a detailed billing statement in support of the requested fee. (ECF No. 32-
21   5.)

22          Accordingly, for the reasons stated above, the court concludes that the fees sought by

23   counsel pursuant to § 406(b) are reasonable. See generally Azevedo v. Commissioner of Social

24   Security, No. 1:11-cv-1341 AWI SAB, 2013 WL 6086666, at *2 (E.D. Cal. Nov. 19, 2013)

25   (granting petition pursuant to 406(b) for $17,893.75 in attorney’s fees); Coulter v. Commissioner

26   of Social Security, No. 1:10-cv-1937 AWI JLT, 2013 WL 5969674, at *2 (E.D. Cal. Nov. 8,
27   2013) (recommending award of $15,084.23 in attorney’s fees pursuant to 406(b)); Taylor v.

28   Astrue, No. 1:06-cv-00957-SMS, 2011 WL 836740, at *2 (E.D. Cal. Mar. 4, 2011) (granting
                                                        3
 1   petition pursuant to 406(b) for $20,960 in attorneys’ fees); Jamieson v. Astrue, No. 1:09cv0490

 2   LJO DLB, 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011) (recommending award of $34,500 in

 3   attorney fees pursuant to 406(b)).

 4           An award of § 406(b) fees is, however, normally offset by any prior award of attorney’s

 5   fees granted under the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412; Gisbrecht, 535

 6   U.S. at 796. Here, plaintiff’s counsel was previously awarded $7,500 in EAJA fees. (ECF No.

 7   31.) However, that award was claimed by the U.S. Department of Treasury Offset Program to

 8   offset a pre-existing debt that plaintiff owed. (ECF No. 32 at 6.) Thus, “no refund of EAJA fees

 9   is required[.]” Kincaid v. Berryhill, Case No. CV 15-0582 RAO, 2018 WL 6262857, at *2 (C.D.

10   Cal. Feb. 12, 2018).

11           Accordingly, IT IS HEREBY ORDERED that:

12           1. Plaintiff’s August 9, 2019 motion for attorney fees under 42 U.S.C. § 406(b), (ECF

13   No. 32), is granted; and

14           2. Counsel for plaintiff is awarded $26,849.25 in attorney fees under § 406(b). The

15   Commissioner is directed to pay the fee forthwith and remit to plaintiff the remainder any

16   withheld benefits.

17   Dated: December 4, 2019

18

19

20
21

22

23

24

25
     DLB:6
26   DB\orders\orders.soc sec\levine0540.406(b).ord

27

28
                                                      4
